COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                §
IN THE INTEREST                                                   No. 08-16-00147-CV
                                                §
OF A.L.P. AND G.J.P.,                                                Appeal from the
                                                §
CHILDREN.                                                           78th District Court
                                                §
                                                                of Wichita County, Texas
                                                §
                                                                    (TC# 184,275-B)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.